178 F.3d 1280
Earl Stanley Morris, Doris J. Morris, Nicole Camille Handleyv.Borough of Red Bank, Richard Coutu, Ptl., Board ofFreeholders, Monmouth County Jail, Michael Cassidy, MarkFitzgerald, Ptl., Dennis Kerr, Joseph Muttie, Tinton FallsPolice Department, Monmouth County Prosecutor's Office, RedBank Police Department, Borough of Tinton Falls, GeraldTurning, Edward Kirshenbaum, C. Devaney, Dr. Bernstein, Dr.Hayne, John Doe, Day Supv., Jane Doe, John Doe, Night
NOS. 96-5423, 96-5424
United States Court of Appeals,Third Circuit.
March 16, 1999

1
Appeal From:  D.N.J. ,No. 91cv00225, 91cv00226, 91cv00227, 91cv00228, 91cv00229, 91cv00230, 91cv00231, 91cv00232, 91cv00233


2
Affirmed.